And now, to wit, August 12th, 1925, the above cause coming up for hearing on claimant’s petition for compensation and respondents answer thereto, at Millville, New Jersey, due notice of said hearing having been given to the parties, and after the taking of testimony on behalf of both parties, it appeared that claimant was seized with an attack of appendicitis while handling a case of fruit in the course of his employment, that the relation between the claimant’s disability and the alleged injury was not established beyond a possibility, and, whereas the law requires such relationship be shown to be probable, T am therefore obliged to, and do thereby, dismiss the claimant’s petition, and render judgment in favor of the respondent.
Charles E. Corbin, Deputy Commissioner.